DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 3/15/2022 have been received and entered into the case. Claim 3 has been canceled. Claims 1-2 and 4-12 are pending, Claims 6 and 10-12 have been withdrawn, and Claims 1-2, 4-5 and 7-9 have been considered on the merits. All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Withdrawn Rejections
Rejections of Claims 1-2, 4-5, and 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al (US 2011/0070334. Cited on IDS) are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification as originally filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitations of “A stabilized liquid probiotic composition consisting of a probiotic bacteria selected from the genera Bacillus, Lactobacillus or a combination thereof, and a sweetener … that includes sucrose” (claim 1) and “A liquid composition consisting of probiotic bacteria selected from the genera Bacillus, Lactobacillus or a combination thereof, at least 60% sweetener … that includes sucrose, and one or more excipients selected from the group consisting of hydrophilic vehicles, solubilizer, pH modifier, buffer, viscosity modifier, and preservatives” (claim 2) are not described in the specification as originally filed. Thus, these limitations are considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is directed to a stabilized liquid probiotic composition, and the composition consists of a probiotic bacteria and sucrose. Since both the probiotic bacteria and sucrose are solid, it is unclear what component makes the composition a stabilized liquid composition?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan-Jones (US 4,999,301; 3/12/1991) in view of Rangavajla et al (US 2011/0070334. Cited on IDS).
The instant claims recite a stabilized liquid probiotic composition comprising a probiotic bacteria selected from the genera Bacillus, Lactobacillus or a combination thereof, and a sweetener in an amount of at least 60% weight by volume that includes sucrose, wherein the said probiotic bacteria retains at least 75% of its cellular viability of the original value as measured by spore count when the liquid composition is stored at ambient storage conditions for a period of at least 6 to 24 months.
Claim 1 recites the sweetener is in an amount of at least 60% weight by volume. Therefore, claim 1 is interpreted as a stabilized liquid probiotic composition consisting of a probiotic bacteria selected from the genera Bacillus, Lactobacillus or a combination thereof, and a sweetener that includes sucrose in liquid.
Claim 2 recites one or more excipients, which encompass a wide array of compounds / components. Therefore, claim 2 is interpreted as a liquid composition comprising a probiotic bacteria selected from the genera Bacillus, Lactobacillus or a combination thereof, a sweetener that includes sucrose, and one or more excipients selected from the group consisting of hydrophilic vehicles, solubilizer, pH modifier, buffer, viscosity modifier, and preservatives.
Bryan-Jones teaches a microorganism culture kit for increasing shelf life of microorganisms (col.2 line 14-16), comprising microorganisms and a medium (col.1 line 55-57), wherein said microorganisms being selected from the group comprising Bacillus subtilus and Lactobacillus plantarum (Claim 10), and said medium includes sucrose (Example 1).

Bryan-Jones does not teach the microorganism culture kit is a stabilized liquid probiotic composition containing at least 60% sweetener weight by volume that includes sucrose (claims 1-2) and one or more excipients (claim 2), wherein the probiotic bacteria retains at least 75% of its cellular viability of the original value as measured by spore count when the liquid composition is stored at ambient storage conditions for a period of at least 6 to 24 months (claims 1-2), and the spore count of the composition prepared is in the range 0.2x109 cfu/5 ml to 10x109 cfu/5 ml (claim 7).
However, Bryan-Jones does teach a microorganism culture kit for increasing the shelf life of microorganisms comprises microorganisms include Bacillus subtilus and Lactobacillus plantarum and a medium includes sucrose. Rangavajla teaches a stabilization mixture for a probiotic (para 0022, 0028) for increasing the shelf life of probiotics (para 0025) and improving the viability of the target microorganism (para 0028), comprising a probiotic organism that has a beneficial effect on the health and welfare of individuals such as Bacillus subtilis and Lactobacillus (para 0045), 70% to 85% on a dry basis of carbohydrates include sucrose, and trehalose (a stabilizer) (para 0041, 0047, and 0051-0053), wherein the concentration of the probiotic is from about 3x to about 20x (para 0047). The stabilization mixture is combined with a nutritional composition in a form of liquid (para 0053, 0057, 0066). As such, Rangavajla teaches that probiotic bacteria, such as B. subtilis and/or Lactobacillus, can be stabilized to enhance self-life in the presence of high concentrations of carbohydrates, including 70%-85% sucrose. Rangavajla does teach a stabilized liquid probiotic composition comprising a probiotic bacteria selected from the genera Bacillus, Lactobacillus or a combination thereof, and a sweetener in an amount of at least 60% weight by volume that includes sucrose, as claimed. Rangavajla does teach the stabilized liquid probiotic composition provides for improved stability of the probiotic, meaning that a greater percentage of the probiotic cells are viable after processing, transportation and storage conditions (para 0019).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an optimized amount of a sweetener such as sucrose in a stabilized liquid probiotic composition to retain a desired spore count, since Bryan-Jones and Rangavajla both disclose a composition for increasing the shelf life of probiotics and improving the viability of microorganisms, and Rangavajla discloses a stabilized liquid probiotic composition comprising a probiotic bacteria selected from the genera Bacillus, Lactobacillus or a combination thereof, and a sweetener in an amount of at least 60% weight by volume that includes sucrose increases the shelf life of probiotics and improves the viability of microorganisms. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate an optimized amount of a sweetener such as sucrose with a reasonable expectation for successfully obtaining a stabilized liquid probiotic composition. In addition, before the effective filing date of the claimed invention, it would have been a matter of routine experimentation utilizing standard laboratory techniques available at the time filing to determine the optimal amount of sucrose, e.g., at least 60%, to stabilize probiotic bacteria in a liquid composition for a desired duration (e.g., at least 6 to 24 months at ambient storage conditions / after 6 to 24 months) and viability (e.g., 75% cellular viability) with a reasonable expectation of success. See MPEP § 2144.05(II)(A).

The references cited above do not teach the probiotic bacteria is a mixture of probiotic bacteria belonging to the genus Bacillus and the genus Lactobacillus (claim 9).
However, Bryan-Jones does teach said microorganisms being selected from the group comprising Bacillus subtilus and Lactobacillus plantarum, and Rangavajla does teach the stabilization mixture is used to provide stability to a probiotic organism which may exert a beneficial effect on the health and welfare of individuals, suitable probiotics include Bacillus and Lactobacillus (para 0045).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Bacillus and Lactobacillus in a stabilized liquid probiotic composition, since Bryan-Jones and Rangavajla both disclose a composition for increasing the shelf life of probiotics and improving the viability of microorganisms, Bryan-Jones discloses that the composition comprises microorganisms being selected from the group comprising Bacillus subtilus and Lactobacillus plantarum, and Rangavajla discloses that Bacillus and Lactobacillus can be included in the stabilization mixture, and Bacillus and Lactobacillus may exert a beneficial effect on the health and welfare of individuals. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to incorporate Bacillus and Lactobacillus with a reasonable expectation for successfully obtaining a stabilized liquid probiotic composition.

Response to Arguments
Applicant argues that Rangavaila does not teach, suggest or enable the claimed liquid composition comprising a probiotic bacteria that is stable for 6-24 months. However, these arguments are moot since those rejections are withdrawn in view of applicant’s amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651